Citation Nr: 1430328	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Social Worker


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  


FINDING OF FACT

The Veteran's current paranoid schizophrenia did not manifest until many years after service and is not shown by the medical evidence of record to be related to his active duty service.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's June 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with a June 2013 examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's November 2012 remand, this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that there has been substantial compliance with its November 2012 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
   
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In April 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for paranoid schizophrenia.  After this claim was denied in an August 2007 rating decision, the Veteran perfected an appeal to the Board.  Pursuant to this appeal, the Veteran provided testimony during a June 2009 Board hearing.  In October 2009, the Board found that new and material evidence had not been submitted since the prior final denial and, thus, denied reopening the Veteran's claim.  The Veteran then appealed to the U.S. Court of Appeal for Veterans Claims (Court).  

In August 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's October 2009 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanded the case to the Board for further development.  

In April 2011, the Board reopened and remanded the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  The Board found that a remand was necessary in order to provide the Veteran notice as well as the opportunity to submit or identify relevant evidence not already associated with his claims file.  In November 2012, the Board remanded the Veteran's claim in order to obtain a VA examination.

The Veteran contends that his paranoid schizophrenia was incurred in or due to his active duty service.  Specifically, he contends that his mental problems originated during active duty service, where he was placed in an environment of racial tension and intimidation due to his willingness to communicate with soldiers regardless of their race.  He also asserted problems with his drill sergeant, including a particular incident where the sergeant sent him alone on a security check, which disturbed him when he ran into five or six people armed with bats, sticks or possibly clubs.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for complaints of or treatment for psychiatric symptoms.  Specifically, in a March 1974 examination report, the Veteran's psychiatric clinical evaluation was deemed normal, and the Veteran reported being "in good health."  

The Veteran's mother, E.B., submitted several statements in support of the Veteran's claim.  In a letter dated May 1995, E.B. indicated that the Veteran was a happy and well-adjusted young man prior to entering active service.  After discharge from service, E.B. noted that the Veteran came home a "...depressed broken shallow shell of a human being, who cried a lot, screamed in the middle of the night and drank excessively."  According to E.B., the Veteran's negative experiences in service, particularly with his drill sergeant, caused his mental problems.  Additionally, in a letter received September 1998, E.B. reiterated that the Veteran went into service without mental health problems and returned home displaying symptoms of mental impairments.     

The Veteran's post-service treatment records demonstrate a current diagnosis of paranoid schizophrenia.  Specifically, in September 1993, the Veteran was admitted to a VA hospital for substance abuse detoxification.  During this time, a VA physician diagnosed schizophrenia, paranoid type.  Additional VA treatment reports during the same month noted that the Veteran was being treated with psychotropic medications, to include Prozac, for paranoid schizophrenia.  In an October 1994 VA treatment report, the examiner noted that the Veteran "carries dx of schizophrenia, paranoid type" and recommended that the Veteran not be placed in a shelter facility because that environment would aggravate his paranoia and make it difficult for him to properly adjust.  In January 1995, a VA examiner noted that the Veteran had a "diagnostic of schizophrenia chronic paranoid type controlled with medication."  Dr. G.D. also indicated that the Veteran's mental status made it difficult for him to make proper judgment.  

In December 1995, the Veteran underwent a mental status examination with Dr. P.K., a licensed psychologist.  Dr. P.K. noted that prior to 1992, the Veteran had no psychiatric history and denied any family history of psychiatric problems.  Dr. P.K. also noted that the Veteran indicated that his problems began in the military where there was an attempt on his life by a group of soldiers, which he believed was motived by racial conflict and jealousy.  Following discharge from service, he worked sporadically and travelled a great deal.  He preferred to isolate himself from others and use drugs and alcohol, and maintained a transient, sometimes homeless lifestyle.  Upon examination, Dr. P.K. diagnosed schizophrenia, paranoid.      

In a letter dated October 1996, a VA examiner noted that the Veteran was prescribed Trilafon and Xanax for schizophrenia, paranoid type.  The examiner indicated that the Veteran's clinical presentation was characterized by delusions, hallucinations, paranoid and persecutory ideas, poor impulse control, irritable mood, outburst of anger, and exaggerated startled response.  Further, the Veteran avoided people, public places, and activities due to his paranoid condition.  

In a December 1998 VA outpatient treatment record, the treating provider noted that the Veteran continued to exhibit paranoid ideation and remained socially isolative to minimize his level of agitation and frustration.  In a December 2002 VA treatment report, the Veteran reported that he had been traumatized in the past by black people and did not identify with being a black person.  The VA psychiatrist diagnosed schizophrenia, paranoid.  

In May 2005, the Veteran underwent a mental evaluation with Dr. L.B.  During the evaluation, the Veteran stated that his military experience interfered with his life.  Specifically, he indicated that he felt most comfortable at home; disliked crowded places or being around black people; experienced vivid dreams of being beaten up in Germany; and felt guilty about running over people and killing two people while serving in the military.  He reported that he drank heavily once he was discharged from the military.  Dr. L.B. noted that upon examination, the Veteran's affect was mostly sad, but at the end he was a little tearful and at one time was able to laugh at the difficulty he was having.  Dr. L.B. noted that in going through the symptoms for schizophrenia, the Veteran was never reported as having at least two of the following: delusions, hallucinations, disorganized speech, catatonic or disorganized behavior and negative symptoms.  He only had hallucinations.  He was worried that black people would attack him, but this was based on past experiences and there were a few black people that he could still trust.  Finally, Dr. L.B. noted that the Veteran did have social/occupational dysfunction and according to his records, he did not exhibit disorganized speech or flat, inappropriate affect.  Dr. L.B. diagnosed posttraumatic stress disorder; alcohol dependence, in remission; history of poly-drug dependence; and possibility of paranoid schizophrenia.

In an April 2006 VA treatment report, the Veteran reported that his mental problems began during active duty service and continued after military discharge.  He reported growing up in a "perfect family" where he was "happy go lucky," but indicated that his parents were alcoholics.  He denied any problems in school or family history of mental illness.  He stated that during the military, he was in the Air Force and was a truck driver in Germany.  He also stated that he was involved in many fights while serving in the military and after discharge.  He reported being hit in the head by metal pipes and metal bats.  He was unclear if his mental symptoms began before or after these incidents.  He indicated that his Sergeant allegedly got him involved in transporting heroin to several different countries.  He reported that he began using alcohol and other drugs heavily during this time period.  He also reported a diagnosis of schizophrenia, par type, in 1990 when he was in treatment for alcoholism.  Finally, he reported that his symptoms were primarily paranoia and that he did hear voices, and command in nature to harm specific black men.  He denied any acute suicidal ideation or homicidal ideation.  He reported that one time in the 1970s, he placed a gun to his head after dealing with significant relationship problems, but had not felt suicidal since that time.  In order to control his symptoms, he reported taking medication, including olanzapine, ziprasidone, and thorazine.  The treating provider diagnosed a history of "schizophrenia, par type; r/o substance induced mood disorder" and assigned a Global Assessment of Functioning score of 50.      

In July 2000 and June 2009, the Veteran testified at Board hearings as to the onset, experiences, and symptoms associated with his mental disorder.  The Veteran testified that while he served in the military, he was a truck driver.  He indicated that there was a lot of racial tension and he was often beaten by other black soldiers due to his friendship with white soldiers.  He reported that he did not go to sick call or seek counseling and was unaware of opportunities for therapy.  The Veteran further testified that he did not attempt to seek psychotherapy for many years after discharge from active service.  Finally, he indicated that current treatment for his mental health problems included psychotherapy and the administration of medication.      

In a letter dated March 2011, M.W., the Veteran's clinical social worker, stated that she had been providing psychotherapy for the Veteran since January 2009 to manage his mental illness symptoms.  M.W. noted that the Veteran reported that during his military service, he experienced physical, mental, and emotional abuse by his peers that lasted until he was discharged from service.  The Veteran reported experiencing a great deal of paranoia thought process, which included experiencing fear of leaving his room, eating with others, and believing that others were putting poison in his food.  M.W. indicated that such symptoms continued on from the time of his military service until his diagnosis of schizophrenia in the 1990s.   

In June 2013, a VA psychiatric examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included an extensive history of the Veteran's psychiatric disorder, both from the Veteran directly and from his psychiatric treatment records.  The Veteran reported that he underwent psychiatric treatment in the early 1990s for schizophrenia or schizoaffective disorder, and substance abuse treatment beginning in the mid to late 1980s.  He described having a long-time identity problem as a result of having some mixed race in his family, but being treated as a black person in service and then being beaten by other black soldiers because of his differing opinions.  With regard to military disciplinary infractions, the examiner noted that the Veteran had at least three article 15s, the first of which appeared to have been given in December 1972, not long after his military entry.  He was described at discharge as having consistently failed to meet standards in his attitude, appearance, and duty performance.  Upon examination, the examiner noted that the Veteran was not suicidal or homicidal and he did not exhibit any unusual mannerisms or behaviors.  There was no objective evidence indicating that the Veteran was hallucinating, but his insight was poor and he was sometimes inconsistent and tangential.  The examiner diagnosed schizophrenia, paranoid type, and history of polysubstance abuse.  

The examiner opined that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that there was no medical evidence of record indicating that he was evaluated for a mental disorder in service or during the year afterward.  The examiner noted that the Veteran wrote on the separation medical history that he was in good health, and no mental health related problems were endorsed.  The examiner stated that based upon the history that the Veteran provided during the examination, there would likely be some type of in-service documentation to support his claim.  The examiner further noted that a review of the record revealed a diagnosis of schizophrenia many years after service, around 1992.  Prior to that diagnosis, there was extensive alcohol and illicit drug abuse.  The examiner concluded that it was more likely that the Veteran had since service formed paranoid delusions regarding how he was treated while in service.  Finally, the examiner noted that the Veteran readily admitted to having used/abused alcohol and various drugs throughout his time in service.  The examiner opined that odd behavior, sleep disturbance, mood change, and other symptoms would not be an unexpected outcome of such substance abuse.    

Based on a longitudinal review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding of service connection for paranoid schizophrenia.  The Veteran's service treatment records are negative for a diagnosis of or treatment for paranoid schizophrenia.  There is no evidence of a psychosis within one year after discharge from service.  Instead, the first pertinent post-service evidence of schizophrenia is nearly 20 years after discharge from service.  The lapse of time between discharge from active service and onset of the Veteran's paranoid schizophrenia is evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  

Further, in June 2013, a VA examiner reviewed the evidence of record, considered the Veteran's assertions to include symptoms reported by the Veteran since the Veteran's military service, and offered an opinion supported by a detailed rationale.  The examiner opined that it was "less likely than not" that the diagnosed schizophrenia was related to the Veteran's active duty service.  The examiner concluded that the Veteran's odd behavior, sleep disturbance, mood change, and other symptoms would not be an unexpected outcome of the Veteran's polysubstance abuse.  

To the extent that the Veteran and lay statements from others assert that his paranoid schizophrenia is related to his active duty service, the Board finds that the determination as to the origin of paranoid schizophrenia is more suited to the realm of medical, rather than lay expertise.  The precise determination of an etiology is too complex for a layperson to proffer a competent opinion.  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

With regard to M.W.'s March 2011 letter addressing the etiological relationship between the Veteran's current paranoid schizophrenia and his active duty service, the Board finds that it is entitled to little probative weight.  Therein, M.W. did not state that the Veteran's service treatment records were reviewed.  Thus, M.W. did not consider the absence of any complaints of or treatment for psychiatric symptoms during the Veteran's active duty service.  Significantly, M.W. did not incorporate a March 1974 medical examination report that demonstrated that he was psychiatrically normal upon clinical evaluation, or the Veteran's March 1974 report of being "in good health."  Although the Veteran discussed with M.W. events and symptoms he claimed occurred during his military service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Further, M.W. stated that the Veteran's psychiatric symptoms persisted from the time of his active duty service until 1992, but did not provide a basis for this statement.  Articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on the above, the Board finds that M.W.'s March 2011 opinion lacks probative value.     

The June 2013 examiner opined that the Veteran's paranoid schizophrenia was not shown to be related to his active duty service.  The Board finds the June 2013 examiner's opinion highly probative in this matter as it offered a clear conclusion and supporting data, as well as a reasoned medical explanation.  The examiner interviewed the Veteran, reviewed the Veteran's claims file, and conducted an examination of the Veteran prior to offering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the issue of whether the Veteran's paranoid schizophrenia is related to his military service falls within the realm of medical expertise, the Board finds the VA examiner's opinion more probative than the Veteran's contentions as to whether his paranoid schizophrenia is related to his military service.  Accordingly, the examiner's opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).    

In the absence of competent and probative evidence that the Veteran's paranoid schizophrenia is related to his active duty service, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Service connection for paranoid schizophrenia is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


